DISMISS; Opinion Filed March 20, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01535-CV

                           REHEMA OLUFEMI-JONES, Appellant
                                        V.
                            BANK OF AMERICA, N.A., Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-05263-B

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Fillmore, and Evans
                                     Opinion by Justice Evans
       Appellant’s brief in this case is overdue. By postcard dated May 15, 2013, we notified

appellant the time for filing his brief had expired. We directed appellant to file both a brief and

an extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).



                                                       / David Evans/
                                                       DAVID EVANS
121535F.P05                                            JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

REHEMA OLUFEMI-JONES, Appellant                   On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-12-01535-CV          V.                    Trial Court Cause No. CC-12-05263-B.
                                                  Opinion delivered by Justice Evans.
BANK OF AMERICA, N.A., Appellee                   Justices FitzGerald and Fillmore
                                                  participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee BANK OF AMERICA, N.A. recover its costs of this
appeal from appellant REHEMA OLUFEMI-JONES.


Judgment entered this 20th day of March, 2014.




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE




121535.dis.apt.br.op.docx                   –2–